DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
The following addresses applicants response filed under the After Final Consideration Pilot Program 2.0 dated 27th December 2021.  Claim(s) 1, 3, 7, 9, 11, and 14 were amended; Claim(s) 2, 8, and 13 were cancelled; and No new Claim(s) were added; therefore, Claim(s) 1, 3-7, 9-12, and 14-20 are pending and addressed below.  The Examiner appreciates the courtesies extended by applicant throughout prosecution.

Response to Arguments
Applicant’s arguments (Remarks Pg. 13), with respect to amended Claim(s) 1, 3, 7, 9, and 11, and cancelled Claim(s) 2, 8 and 13 are fully considered.  

Applicant’s arguments (Remarks Pg. 14-15), with respect to the rejections of Claim(s) 1-20 under 35 U.S.C. § 103 (AIA ); are fully considered and are persuasive in view of the amended Claim(s); therefore, the rejections have been withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/3/2018 are in compliance with 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Claim 10, Line 1-3, “claim 8, wherein the invoking an acoustic wave transmission function to communicate with the data device to obtain the device identifier comprises:” has been changed to: --claim 7, further comprising: --.
In Claim 15, Line 1-3, “claim 13, wherein the invoking the acoustic wave transmission function to communicate with the mobile terminal, to transmit the device identifier comprises:” has been changed to: --claim 11, further comprising: --.
Authorization for this Examiner’s amendment was given in a telephone interview with Qionqhua Weng on Thursday, January 27th, 2022.

Allowable Subject Matter
Independent Claims 1 and 14; and Dependent Claims 2-13, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “determining an operating system type of the mobile terminal, the operating system type being either a first type or a second type;   supporting a plurality of communication functions including: Bluetooth communication (Klimanis’ [0110]; [0208]), Near Field Communication (NFC) (Klimanis’ [0069]-[0070]; [0235]), and acoustic wave transmission (Klimanis’ [0069]; [0208]).  
However, Hua does not remedy the deficiencies as claimed because the claimed invention requires “supporting a plurality of communication functions including: Bluetooth communication, Near Field Communication (NFC), and acoustic wave transmission” and further “determining an operating system type of the mobile terminal, the operating system type being either a first type or a second type; detecting whether a first communication function of the mobile terminal is enabled, the first communication function being one of NFC function in response to the operating system type being the second type and Bluetooth communication function in response to the operating system type being the first type; when the first communication function is enabled, obtaining the device identifier broadcasted by the data device through the first communication function; and when the first communication function is disabled, obtaining the device identifier broadcasted by the data device through a second communication function different from the first communication function, the second communication function being acoustic wave transmission function in response to the operating system type being the first type, and one of Bluetooth communication function and acoustic wave transmission function in response to the operating system type being the second type”.  Furthermore, although Klimanis teaches “supporting a plurality of 
Therefore, the amended limitations, in combinations in the claims, were not found in the prior art.

Claim 7 is essentially the same as Claim 1 and refers to a data transmission method for a mobile terminal having a client-side of an application program performed by the data transmission system of Claim 1.  Therefore Claim 7 is allowed for the same reasons as applied to Claim 1 above.

Claim 11 is essentially the same as Claim 1 and refers to a data transmission method for a  data device performed by the data transmission system of Claim 1.  Therefore Claim 11 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645